Exhibit 10.10

 

STAY INCENTIVE AGREEMENT

 

THIS AGREEMENT is entered into between GENERAL MOLY, INC., (“Company”), whose
mailing address is 1726 Cole Blvd., Suite 115, Lakewood, Denver, CO 80401, and
Robert Pennington (“Employee”), whose address is 6200 N. Abington Rd, Tucson,
AZ  85743.

 

RECITALS

 

WHEREAS, Company wishes to have Employee continue his employment with Company
through the critical phase of procuring financing for the construction of the
Mt. Hope Project;

 

WHEREAS, Employee wishes to continue employment with Company as Chief Operating
Officer; and

 

WHEREAS, Company agrees to provide a Restricted Stock Award to Employee,
expressly conditioned upon the terms and conditions described within this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and for the covenants
and conditions hereinafter contained, the parties hereto agree as follows:

 

1.                                      Term of Agreement.  This Agreement shall
be in effect from January 16, 2016 “Beginning Date”), and end on the earlier of
(“End Date”):

 

(a)                                 The date upon which approval of a Financing
Program for the construction of the Mt. Hope Project is made by the Company’s
Board of Directors;

 

(b)                                 The occurrence date of a “Change of
Control”, as later defined herein;

 

(c)                                  The date of an involuntary termination of
Employee from the Company, absent “Cause”, as later defined herein, by the
Company; or

 

(d)                                 January 16, 2017.

 

2.                                      Restricted Stock Unit Award.  Company
agrees to grant an award of 100,000 Restricted Stock Units (the “RSUs”) in
accordance with the terms of the Company 2006 Equity Incentive Program and
applicable Restricted Stock Units Agreement between Company and Employee, which
shall be incorporated by reference.  The RSUs shall vest in full in accordance
with the terms of the Restricted Stock Unit Agreement on the End Date provided
that Employee has remained continuously employed by Company from the Beginning
Date through the End Date.  All terms and conditions of the award of the RSUs
shall be governed by the Restricted Stock Units Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      At Will Employment Status.  This
Agreement is not an employment agreement and does not guarantee Employee
employment with Company for any specific period of time.  Employee shall remain
at all times an employee at will whose employment may be terminated by either
party at any time, with or without cause.

 

4.                                      Confidentiality.  Employee expressly
agrees to keep the substance and terms of this Agreement strictly confidential. 
With the exception of immediate family, tax advisors, and attorneys, Employee
further agrees that he will not communicate (orally or in writing) or in any way
disclose the terms of this Agreement to any person without the prior express
written consent of Company, unless compelled to do so by law.  Employee
acknowledges that Company may be required to disclose the terms, and file a copy
of this Agreement pursuant to applicable securities laws or other legal
requirements.

 

5.                                      Compliance with Section 409A.

 

Delay in Payment. Notwithstanding anything in the Agreement to the contrary, if
Employee is deemed by the Company at the End Date for purposes of payment of the
Stay Incentive Award to be a “specified employee” under Section 409A of the
Internal Revenue Code, as amended (“Code’) then any such payment which would
otherwise be payable hereunder shall not be paid until the date which is the
first business day following the six-month period after the End Date (or
earlier, upon Employee’s death).

 

Interpretation. The parties intend that all payments or benefits payable under
the Agreement will not be subject to the additional tax imposed by Section 409A,
and the provisions of the Agreement shall be construed and administered
consistent with such intent. To the extent such potential payments could become
subject to Section 409A, the Company and Employee agree to work together to
modify the Agreement to the minimum extent necessary to reasonably comply with
the requirements of Section 409A, provided that the Company shall not be
required to provide any additional compensation amounts or benefits and Employee
shall be responsible for payment of any and all taxes owed in connection with
the payment of the Stay Incentive Award.

 

6.                                      Certain Definitions.

 

(a)                                 “Cause” means the good faith determination
by the Company that:

 

i.                 Employee has neglected, failed or refused to perform
Employee’s duties (other than as a result of physical or mental illness);

 

ii.              Employee has failed to timely attain the goals assigned to
Employee by the Company, in its good faith judgment, from time to time;

 

iii.           Employee has committed an act of personal dishonesty including,
without limitation, an act or omission intended to result in personal enrichment
of Employee at the expense of the Company;

 

2

--------------------------------------------------------------------------------


 

iv.          Employee has committed a willful or intentional act that could
reasonably be expected to injure the reputation, business, or business
relationships of the Company or Employee’s reputation or business relationships;

 

v.             Employee has perpetrated an intentional fraud against or
affecting the Company or any customer, supplier, client, agent, or employee
thereof;

 

vi.          Employee has been convicted (including conviction on a nolo
contendere, no contest, or similar plea) of a felony or any crime involving
fraud, dishonesty, or moral turpitude.

 

With respect to any of the matters set forth in (i) or (ii) above, the Company
shall give Employee notice of the deficiency and a reasonable opportunity to
correct the deficiency (not to exceed thirty (30) days) prior to termination. In
the event that the Company has given notice of a deficiency and makes a
determination that the deficiency has not been cured within a reasonable period
of time, Employee’s employment may be terminated for Cause.

 

(b)                                 “Change of Control” means:

 

i.           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Agreement, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, or (iii) any
acquisition by any employee benefit Program (or related trust) sponsored or
maintained by the Company or any Affiliate; or

 

ii.              Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or the acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets

 

3

--------------------------------------------------------------------------------


 

either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, and (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit Program (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; or

 

iii.           Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

iv.          A sale or disposition of all or substantially all of the operating
assets of the Company to an unrelated party; or

 

v.             Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

7.                                      Additional Provisions.

 

(a)                                 This Agreement constitutes the entire
agreement between the parties concerning the grant of a Restricted Stock Unit
Award.  This Agreement does not affect any other agreements between Company and
Employee.  This Agreement may not be modified or amended except by a written
instrument signed by both parties.

 

(b)                                 This Agreement and the provisions hereof
shall be construed, given effect and governed by the laws of the State of
Colorado, and in the event of a breach of this Agreement by any of the parties,
in addition to other specific remedies herein, the other party shall have all
remedies at law or equity provided by the laws of the State of Colorado.  Venue
for any action shall be in the United States District Court for the District of
Colorado or the District Court of Jefferson County, Colorado.  Each party waives
any objection they might have to the laying of venue in such courts, including
but not limited to objections based on lack of personal jurisdiction, improper
venue, or inconvenience of the forum.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Each party has reviewed this Agreement and
has had the opportunity to consult with counsel regarding the provisions
thereof, and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Agreement.

 

(d)                                 The parties hereby unconditionally waive
their right to a jury trial of any claim or cause of action based upon or
arising out of, directly or indirectly, this Agreement.

 

(e)                                  If any provision of this Agreement is held
to be invalid or unenforceable, the remaining provisions shall remain fully
enforceable according to their terms.

 

(f)                                   This Agreement may be executed in
counterparts, including fax or other electronic counterparts, and all
counterparts together shall constitute one executed agreement.

 

DATED this 16th day of January, 2016.

 

GENERAL MOLY, INC.:

EMPLOYEE:

 

 

 

 

By

/s/ R. Scott Roswell

 

/s/ Robert I. Pennington

R. Scott Roswell / date

Robert Pennington / date

 

 

Chief Legal Officer

 

 

5

--------------------------------------------------------------------------------